Citation Nr: 1422600	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than vascular dementia, to include PTSD.

2.  Entitlement to service connection for vascular dementia.  

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for stroke residuals, to include as secondary to an undiagnosed illness or secondary to an acquired psychiatric disorder or hypertension.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder, hypertension, or stroke residuals.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from September 1984 to March 1992.

This matter copmes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto, Rico.  

The Board previously remanded this matter in August 2013 in order to obtain treatment records and VA examinations.  The Board finds that there has been substantial compliance with the development ordered with regard to the claim for service connection for an acquired pscychiatric disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A report of a psychiatric examination dated in May 2013 reflects a diagnosis of vascular dementia with depressive features.  The claim for service connection for vascular dementia may be affected by the claims for service connection for hypertension and stroke residuals.  Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other.)  Therefore, the claim for service connection for vascular dementia is listed separately.  

The issues of entitlement to service connection for hypertension, service connection for stroke residuals, service connection for erectile dysfunction and service connection for vascular dementia are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  A current acquired psychiatric disorder, other than vascular dementia, is not related to active service.  

CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder (other than vascular dementia), to include PTSD, anxiety, and depressive disorder,  have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, an August 2007 letter advised the Veteran of the evidence required to substantiate a service connection claim.  The August 2007 letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of how disability ratings and effective dates are determined.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The record includes service treatment records from the Veteran's period of active duty service, as well post-service private and VA treatment records.  Pursuant to the August 2013 remand, the Veteran was requestd to provide additional information regarding treatment for the claimed disabilities.  The Veteran did not provide additional information.  The Veteran has not identified any outstanding evidence that is pertinent to the claim being decided. 

Moreover, the Veteran underwent an adequate and probative VA medical examination.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran had a VA examination for psychiatric disorders in May 2013. The Board finds that the VA opinion and findings obtained in regard to his service connection claim are adequate.  The examiner reviewed the Veteran's medical history and provided a medical opinion based upon the examination findings, interview of the Veteran and review the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided an adequate examination to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

VA regulations provide that psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge. See 38 C.F.R. §§ 3.307, 3.309 (2013).  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384  (2013). 

PTSD is not  a "psychosis" as defined by VA regulation and is therefore not a "chronic disease" listed under § 3.309(a).  The Veteran has not been diagnosed with a psychosis as defined by VA regulation.  Therefore, 38 C.F.R. § 3.303(b)  does not apply to the claim for service connection for an acquired psychiatric disorder.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99. 

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the amendment to 38 C.F.R. § 3.304(f)  provides that, if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The regulation provides that, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis of Claim

The Veteran asserts that he has PTSD that is related to service.  He has also indicated that he has depression, mental anguish and anxiety due to his service experiences.  

In a statements submitted to the RO in July 2007, the Veteran identified various stressors during his deployment in Saudi Arabia.  The stressors alleged by the Veteran include a SCUD missile attack on U.S. barracks, which killed six of his friends and seeing mutilated dead bodies.   In another statement dated in July 2007,  the Veteran noted that he was scheduled to be on a plane that crashed in Gander, Newfoundland.  He indicated that he was left behind because he did not have a passport.  The Veteran also described an incident in which his engineer battalion was on a mission to recover unexploded land mines and individuals were killed when a land mine exploded.  

The Veteran had active duty service from September 1984 to March 1992.
Service treatment records do not reflect complaints or findings of an acquired psychiatric disorder.  The enlistment examination reflects a normal psychiatric evaluation.  There were no psychiatric disorders diagnosed during service.  A separation examination is not of record.

Post-service treatment records dated from 2001, reflect diagnoses of various acquired psychiatric disorders, including PTSD and major depressive disorder.

Records from a private psychiatrist, Dr. I.R.G., received in October 2008, indicate that the Veteran was initially seen in April 1991 with stress and severe depression.  The Board notes, that although the record noted that the Veteran was seen in April 1991 with complaints of stress and depression, there are no contemporaneous records of treatment during April 1991.  The record was received in October 2008, some 17 years after the reported treatment.  The Board finds that the record noting treatment for depression symtpoms in April 1991 lacks probative value.  In this regard, in addition to the absence of contemporaneous records dated in 1991, the other evidence of record shows psychiatric treatment since 2001.  Accordingly, despite the notation of prior treatment in April 1991, the Board finds that credible evidence of psychiatric treatment in April 1991 has not been shown. 

Records from the private physician indicate that the Veteran was admitted in June 2001 for treatment of depression and anxiety.  The Veteran reported depression that began in June 1995.   He reported that his battalion departed to Saudi Arabia on a peace-keeping mission, but he was left behind because he could not find his passport.  The Veteran reported that a Spc. Gonzalez was involved in that mission.  
The Veteran was diagnosed with major depressive disorder, moderate to severe and PTSD.  
The history noted in the 2001 medical records is inconsistent with other evidence of record, including previously submitted stressor statements.  In a stressor statement submitted in July 2007, the Veteran indicated that several members of his division, including R.G.,were killed in a plane crash in Gander, Newfoundland in December 1985.  He stated that he was left behind because he did not have a passport.  The 2001 treatment records reflects that his unit went on a mission to Saudi Arabia, and he was left behind because he could not find his passport when his unit departed.  The treatment records reflects that the Veteran reported that his friend Spc. Gonzalez was on the mission to Saudi Arabia.  The fact that the Veteran provided the same last name of the individual who was involved in a fatal plane crash in 1985 and an incident in Saudia Arabia in 1995, undermines the Veteran's credibility with respect to the reported incidents.  The Board finds that the diagnoses of PTSD and major depressive disorder in the 2001 record lacking in probative value, as they are based upon a reported history which is inconsistent with other statements submitted by the Veteran.   

A private treatment record dated in June 2001 reflects diagnoses of chronic major depression and PTSD.  Other private treatment records, dated from 2001, also reflect  diagnoses of major depression.   

A private assessment dated in April 2006 noted that the Veteran was recently hospitalized for depression and violent thoughts.  The Veteran reported that his stressors included job stress and being overwhelmed by pressure and dutis of inmates and supervisors.  The Veteran reported that the precipitating event was when he transferred for a job and the duties placed on him overhelmed him.  The Veteran was diagnosed with recurrent major depressive disorder.

A VA mental health treatment record dated in June 2007 reflects a diagnosis of chronic depression.  

Treatment records from Community Innovations, dated in July 2006, reflect that the Veteran reported post-traumatic symptoms and depressive symptoms since service.  The Veteran was diagnosed with major depression.  The treating psychiatrist did not provide a medical opinion linking major depression to service.

In a statement dated in July 2008, a private physician, Dr. V.F., M.D., indicated that he treated the Veteran for PTSD.  

The Veteran had a VA examination in May 2013.  The VA examiner opined that the Veteran did not have a diagnosis of PTSD which complied with DSM-IV criteria.  The examiner diagnosed vascular dementia with depressive features.  The examiner stated that the cognitive impairment overshadowed any other psychiatric symptom that the Veteran might be exhibiting.

The Board finds that the weight of the evidence is against a finding of a current diagnosis of PTSD.  Although private treatment records in 2001 and 2008 reflect that the Veteran was diagnosed with PTSD, those treatment records do not indicate that PTSD was diagnosed in accordance with the DSM-IV criteria.  Specifically, the records do not establish a link between the PTSD diagnoses and any in-service stressor.  The Board acknowledges that, if a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations. Cohen, 10 Vet. App. at 143-44.  The Board finds the June 2001 diagnosis of PTSD lacking in probative value, as the reported stressor upon which it is based is inconsistent with other evidence and is not credible.  The other medical records showing diagnoses of PTSD diagnosis do not identify stressor(s) upon which the diagnoses were based.  Moreover, the May 2013 VA examination concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis.  Therefore, the preponderance of the evidence is against a finding of currently diagnosed disability of PTSD because the evidence does not show a diagnosis in accordance with DSM-IV criteria.   

The Board finds that service connection is not warranted for any acquired psychiatric disorder, to include PTSD.  Service connection is not warranted for PTSD, as the evidence does not establish a diagnosis of PTSD according to DSM-IV criteria.  The Board has considered whether any diagnosed acquired psychiatric disorder, other than vascular dementia, is related to service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The weight of the evidence is against a medical nexus between the Veteran's diagnosed major depression, or any other acquired psychiatric disorder, and his active duty service.  Accordingly, service connection for an acquired psychiatric disorder is not warranted.  In reaching this determination, the Board has considered the benefit of the doubt.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .


ORDER

Service connection for an acquired psychiatric disorder is denied.  

REMAND

 Service Connection for Hypertension

Hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Service treatment records reflect several diastolic readings in excess of 140mmHg.  A blood pressure reading of 144/80 was recorded in February 1990.  The Veteran also had reading of 160/80 in October 1987.  A blood pressure reading of 152/70 was noted in April 1988.

The Veteran had a VA examination in May 2013.  The VA examiner diagnosed hypertension and opined that hypertension is not related to service.  The examiner opined that, for most adults, there is no identifiable cause of high blood pressure.  The examiner further stated that essential hypertension develops gradually over years.  

The VA examination listed blood pressure readings that were completed in service.  The examiner did not address whether the blood pressure readings noted during service, particularly those in excess of 140 mmHg, were indicative of hypertension.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the May 2013 examination in inadequate because the examiner's opinion did not specifically discuss whether the blood pressure readings during service were indicative of hypertension.  A remand is necessary to ascertain in order to obtain an addendum medical opinion.  The addendum should address the blood pressure readings in service and provide an opinion as to whether those blood pressure readings are indicative of hypertension during service.  

The claims for service connection for stroke residuals, service connection for cerebrovascular accident, service connection for erectile dysfunction and service connection for vascular dementia are intertwined with the claim for service connection for hypertension.  Therefore, a decision on those claims is deferred pending additional development of the hypertension claim.  Harris, supra.  

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file to the physician who provided the May 2013 VA examination in order to obtain a supplemental medical opinion.  The VA examiner should review the entire claims file, including the service treatment records.  The VA examiner should provide an opinion as to whether hypertension is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner should specifically address whether the blood pressure readings of 160/80 in October 1987, 152/70 in April 1988 and 144/80 in February 1990 are indicative of hypertension manifesting during service.   
In answering this question, the examiner should address whether diastolic blood pressure readings over 140mmHg constitute evidence of hypertension in service.
 
A rationale should be given for all opinions and conclusions rendered.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the May 2013 examiner is not available, obtain the requested opinion from another medical professional.   If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled.

2.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the above and any additional development deemed necessary, the claims should be readjudicated in light of all the evidence of record.  If the claims remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


